Citation Nr: 1341896	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include an irregular heartbeat.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of February 2009 of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension and determined that new and material evidence had not been submitted to reopen a service connection claim for an irregular heartbeat.  The Board reopened the Veteran's claim for service connection for a heart disability in June 2013.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in June 2013.  In that decision, the Board reopened the Veteran's claim for service connection for a heart disability, denied the Veteran's claim for service connection for a psychiatric disorder, and remanded the issues of entitlement to service connection for a heart disability and hypertension.  The development ordered by the Board in its June 2013 remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a heart murmur.  

2.  A heart murmur was noted upon the Veteran's enlistment, but it was not aggravated by his active service.  

3.  The Veteran did not suffer from coronary artery disease in service or within one year of his retirement, and there is no evidence that the Veteran's coronary artery disease is related to his active service.  

4.  The Veteran did not suffer from hypertension during his active service or within one year of his retirement, and there is no evidence that the Veteran's hypertension is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include an irregular heartbeat, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In his May 2013 hearing, the Veteran waived any error in the content or timing of the notice provided to him.  The duty to notify is thus satisfied.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in July 2013; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  This examination contains sufficient information to determine whether service connection for the Veteran's claimed disabilities is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; coronary artery disease and hypertension are two chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Service Connection for a Heart Disability

Facts

The Veteran's service treatment records reflect that he was diagnosed as suffering from a heart murmur prior to his enlistment.  A July 1982 examination by a cardiologist noted that the Veteran was found to have a murmur at his enlistment examination; the cardiologist diagnosed the Veteran as suffering from a functional heart murmur that was not considered disqualifying.  

In May 1996, the Veteran complained of suffering from chest pain; he was diagnosed as suffering from possible early angina.  The record of this examination reflects that the Veteran mentioned he had been previously diagnosed as suffering from a heart murmur, but the physician noted that no murmur was heard.  

The Veteran was not found to be suffering from any heart disability at his retirement in July 2003.  On his July 2003 report of medical history at separation, the Veteran denied suffering from heart trouble or heart murmur.  

The Veteran underwent a VA examination in November 2003.  The examiner noted that there was no evidence of a heart murmur and no evidence of coronary artery disease.

Records from the Veteran's cardiologist, A.A.S., M.D. reflect that the Veteran suffered a heart attack in November 2007.  He was diagnosed as suffering from coronary artery disease at that time.  

In his May 2013 hearing, the Veteran stated that he suffers from an irregular heartbeat, and that he receives treatment from private cardiologists for this.  

Analysis

Regarding the Veteran's specific claim of service connection for an irregular heartbeat, neither the VA examination nor any of the private or VA medical evidence show that the Veteran currently suffers from a heart murmur or an irregular heartbeat.  The examiner from the July 2013 VA examination noted that there was no evidence of a heart murmur at his examination.  That examiner also noted that cardiology records from 2007-2008 (around the time of the Veteran's heart attack and thereafter) indicated no findings of a clinically significant heart murmur.  An earlier November 2003 examination conducted in conjunction with the Veteran's previously denied claim for service connection for an irregular heartbeat similarly found that the Veteran was not then suffering from a heart murmur.  

Though the Veteran contends that he suffers from an irregular heartbeat, his contention is outweighed by the medical evidence of record.  The lack of a current disability alone requires that the Veteran's claim for service connection for a heart disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the Board were to find that there is current evidence of a heart murmur or an irregular heartbeat in general, service connection would still not be warranted.  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  The Veteran's heart murmur was specifically noted in July 1982, prior to his entry to service, so the presumption of soundness does not apply.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, however, there is no evidence of aggravation of the Veteran's preexisting heart murmur during his active service.  Again, there is no evidence that the Veteran was treated for or complained of an irregular heartbeat or his heart murmur during his active service.  The examiner from the July 2013 VA examination also concluded that "there is no evidence that [the Veteran's] heart murmur has worsened, and therefore it is less likely than not that the heart murmur has been aggravated by service."   

With regard to other heart disabilities, the Veteran has been diagnosed as suffering from coronary artery disease.  Both the July 2013 VA examination and the private treatment records reflect that the Veteran suffers from this disability.  

There is, however, no evidence that the Veteran suffered from this disability during his active service or within a year of his retirement.  The Veteran's service treatment records are silent as to any complaints of or diagnosis for coronary artery disease.  The Veteran was not diagnosed as suffering from this disability until his November 2007 heart attack, more than four years after his retirement from active service. 

Further, the evidence indicates that the Veteran's coronary artery disease is not related to his active service.  The examiner from the July 2013 VA examination noted that there was no evidence in his service treatment records that he had been diagnosed as suffering from coronary artery disease, that he had symptoms of that disease, or that he received treatment for that disease.  The examiner concluded that it is therefore less likely than not that the Veteran's coronary artery disease is related to or caused by his active service.  

The preponderance of the evidence is against the claim for service connection for a heart disability; there is no doubt to be resolved; and service connection for a heart disability (including both an irregular heartbeat and coronary artery disease) is not warranted.  

Service Connection for Hypertension

Facts

Pursuant to VA regulation, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2013).  

The Veteran's service treatment records reflect that he was noted to have elevated blood pressure, but he was not diagnosed as suffering from hypertension during his active service.  There are instances of in-service blood pressure readings that exceed the VA threshold for a hypertension diagnosis.  In September 1994, the Veteran had a blood pressure of 128/92; in February 1996, his reading was 168/86; and in May 1996, he had a reading of 136/96.  An October 1998 report of medical examination showed readings of 150/95 and 148/90; the Veteran was described as having "elevated blood pressure, not considered disqualifying."

Other records show readings that do not meet the VA criteria for hypertension.  In August 2002, for instance, the Veteran's blood pressure was reported to be 122/65.  In March 2003, the Veteran had two separate readings of 138/94 and 146/74.  In July 2003, shortly before his retirement, the Veteran had a reading of 122/73.  The Veteran was not diagnosed as suffering from hypertension at his July 2003 medical examination at retirement, and he denied suffering from high blood pressure on his July 2003 report of medical history.  

At an earlier VA examination for an unrelated claim, three blood pressure readings of 118/70, 120/72, and 118/70 were recorded.  The Veteran was not diagnosed as suffering from hypertension at that time.  

The Veteran was first diagnosed as suffering from hypertension in December 2007 by Dr. A.A.S.  

In his July 2013 examination, the Veteran stated that his hypertension was diagnosed "about 2 years after he left active duty."  He stated that he was told his blood pressure was high during his active service, but he was not diagnosed as suffering from hypertension during that service, nor was he recommended any treatment.  

Analysis

The Veteran is currently diagnosed as suffering from hypertension.  A July 2013 VA examination concluded that the Veteran suffers from this disability, as do private treatment records.  

There is, however, no evidence that the Veteran suffered from hypertension during his active service or within a year of his retirement.  Though the Veteran was noted to suffer from "elevated blood pressure" during his active service, at no time was he diagnosed as suffering from hypertension.  Also, though some blood pressure readings during the Veteran's active service reflect a blood pressure level that exceeds the threshold to be considered hypertension for VA purposes, numerous other readings do not.  

The VA examiner spoke directly to this issue in his July 2013 examination.  The examiner noted that a review of the Veteran's service treatment records from 1982 to 2003 showed sporadic readings of diastolic blood pressure greater than 90.  However, the examiner noted that "there was no evidence that the diastolic blood pressure was predominantly 90 or the systolic blood pressure was 160 or greater."  There is thus no evidence that the Veteran suffered from hypertension during his active service or within the year following his retirement.  

As to etiology, the examiner noted that the Veteran was not diagnosed as suffering from hypertension until 2007, four years after his retirement from active service.  Accordingly, the examiner concluded that it is less likely than not that the Veteran's current hypertension was incurred in or related to the Veteran's active service.  There is no other medical or lay evidence linking the Veteran's hypertension to his active service.  

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection for hypertension is not warranted.  


ORDER

Entitlement to service connection for a heart disability, to include an irregular heartbeat, is denied.  

Entitlement to service connection for hypertension is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


